Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 11/16/20.
Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/20 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Response to Amendment
The amendment filed 11/16/20 is fully responsive. The double patenting rejection is withdrawn.






Response to Arguments
Applicant’s arguments filed 11/16/20 have been fully considered and are persuasive with respect to the instant amendment describing the user account.  It is respectfully noted the claims do not further define the functionality of the hypervisor layer.  For purposes of examination, a hypervisor layer is interpreted as a facilitation layer for enabling virtual resources to access physical resources.  The inclusion of a hypervisor, absent further definition of its functionality, is associated with virtualization layers, infra applied prior art and references cited.  


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   The applied combination of prior art does not teach or suggest the inclusion of claim 19 limitations, in combination with the intervening claim limitations. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. (PG/PUB 2014/0336837) in view over Sanders (PG/PUB 2013/0166081) in view over Warfield (USPN 9361141) in view over Rive et al. (PG/PUB 20160248255) in view over Siravuri (PG/PUB 2017/0161752)
As per claim 1, Kiuchi et al. teaches an energy virtualization system comprising:
a physical interface gateway (Figure 1-20) comprising a plurality of common interfaces (Figure 1 -10, 22, 30, 40), wherein the plurality of common interfaces are coupled to:
a plurality of energy-producing devices (Figure 1 -50, 60); 
a plurality of energy-control devices (Figure 1- 200, 30, 20, 40, 70); and 
a plurality of energy-consuming devices (Figure 1- 80-2, 80-3);
one or more networks (Figure 1, Figure 5) wherein the plurality of energy-producing devices, the plurality of energy-control devices, and the plurality of energy-consuming devices communicate through the one or more networks (Figure 1, Figure 5); and
a computing device running an energy virtualization layer (Figure 1- 10, Figure 3, 0074-75); however, Kiuchi et al. does not expressly teach the virtualization layer limitations as described below.  Sanders et al. teaches:
the energy virtualization layer (Figure 4- #318, 0082-83) comprises a plurality of virtual devices (Virtual Device 1, Virtual Device 2, Virtual Device 3) representing the plurality 0[[of energy-producing devices, the plurality of energy-control devices  and the plurality of energy-consuming devices]], 1[[wherein the plurality of energy-control devices, and the plurality of energy-consuming devices are 2[[registered with a same user account]] distributed throughout a plurality of different buildings]]
                               0Kiuchi teaches a plurality of energy consuming devices, a plurality of energy producing devices, and a plurality of energy control devices (Figure 1).  Sanders teaches a plurality of energy consuming devices (Figure 1-117), a plurality of energy control devices (0054), and a plurality of energy producing devices (Figure 1- #116, 0061)
                              1Rive et al. teaches wherein the plurality of energy-control devices, and the plurality of energy-consuming devices are devices that are distributed throughout a plurality of different buildings (ABSTRACT, 0050-52, 0058-60)
                                   2Siravuri teaches registered with a same user account (Figure 1 -38, see also 0025)
                    0,1,2Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Sanders (e.g. providing a virtualization layer comprising multiple virtual devices, wherein the system is configured to discover and virtualize devices), to the teachings of Kiuchi in view over Sanders (e.g. representing a plurality of energy control devices, energy consuming devices, and energy producing devices), to the teachings or Rive (e.g. controlling distributed generation and storage devices distributed across multiple buildings via an optimization method for distributing power use and consumption, where each of said devices are coupled to a physical gateway), to the teachings of Siravuri (e.g. associating multiple devices to a user account), would achieve an expected and predictable result of generating a virtualization layer comprising at least multiple control elements.  Since virtualizing a multiple of energy control, consuming, and producing devices optimizes distributed control by expanding upon the number of controllable devices, an improved invention is realized.  In effect, given a pertinent function of providing a command virtualization layer to activate one or more virtual devices in a virtualization layer, whereby the activated virtual devices can control corresponding physical devices, and given virtual control devices control other virtual devices including energy storage devices and loads, an improved invention is realized via directing energy from a supply to a load in accordance with a virtual energy control device or devices. 
    2Moreover, one of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Siravuri (e.g. associating devices with a user account), to the teachings of Kiuchi, as modified (e.g. controlling energy storage, generation, and loads), would achieve an expected and predictable result via associating energy storage, generation, and load devices to a user account much in the same way as user appliances are associated with a same user account for the purpose of facilitating maintenance. 
               Accordingly, receiving a command directed to a virtualized EMS from an external source and/or a command directed to a switch/actuator would result in directing energy from an energy producing device to an energy consuming device.
           

        Kiuchi, as modified by Sanders, teaches:
3[[the energy virtualization layer comprises  a hypervisor layer that manages the plurality of virtual devices in the energy virtualization layer]] to direct energy from the energy-producing devices  to the energy-consuming devices  according to information received by the hypervisor layer from the energy-control device throughout the plurality of different buildings using the plurality of virtual devices (Sanders, 0083-84, see also 0054-55, supra0,1, see also Kiuchi, as modified by Sanders, e.g. virtualized EMS for directing energy from energy producing devices to energy consuming device in self-supporting mode in accordance with external command. As interpreted, received commands cause the devices in the virtualization layer to execute respective functionality, including but not limited to controlling the energy flow from a source to a load, i.e., a virtual switch/actuator, or an virtual EMS for implementing self-supporting mode, and the like).

                2Warfield teaches energy virtualization layer comprising a hypervisor layer for the plurality of virtual devices (ABSTRACT, Figure 1A – 101, see also Col 1 lines 22-40, see also Col 2 lines 30-45).  Sanders teaches an energy virtualization layer associated with physical devices, including but not limited to memory and storage resources (Col 19 lines 20-40).  Kiuchim as modified, teaches managing a plurality of virtual devices in a virtualization layer, supra0-2 (e.g. see virtualized energy storage, generation, and load which are controlled via the virtualization layer)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art adapting the virtualization layer, as per Sanders, to integrate a hypervisor layer, as per Warfield, would achieve an expected and predictable result of facilitating access between physical and virtual devices.  Since enabling the virtual devices to share access to physical machines, including but not limited to memory and drives, an improved invention is realized by expanding upon the capacity of each virtual device to utilize additional resources.  One of ordinary skill in the art would appreciate the association of hypervisor functionality with virtualization (Warfield, ABSTRACT).  Sanders expressly teaches the application of virtualization albeit is silent to the inclusion of a hypervisor.  Since the inclusion of a hypervisor facilitates shared access to additional, physical resources, an improved invention is realized through resource management.  Moreover, one of ordinary skill in the art applying the hypervisor layer, included within the virtualization layer, as integrating the pertinent function of controlling access to virtualized loads, energy storage, and generation, would realize an improved invention by providing a means for controlling virtualized resources.
     
As per claims 10 and 20, Kiuchi et al. teaches the energy virtualization system of claim 1, wherein the plurality of energy-consuming devices comprises a heating, ventilation, and air conditioning (HVAC) system (0061, Figure 12).

As per claim 11, Kiuchi et al. teaches a method of operating an energy virtualization system, the method
comprising:
receiving a plurality of energy-producing devices (50, 60) through a plurality of common interface (e.g. as interpreted, interface connections corresponding to connection lines) in one or more  physical interface gateways (20) of the energy virtualization system (Figure 1 -10, Figure 5, supra claim 1);
receiving a plurality of energy-control device (200, 30, 20, 40, 70) through a plurality of common interfaces in one or more physical interface gateways (20) of the energy virtualization system (Figure 1, supra claim 1);
receiving a plurality of energy-consuming devices (80-1, 80-3, 80-N)  through a plurality of common interfaces in one or more physical interface gateways (20) of the energy virtualization system. Supra claim 1;
communicating between the plurality of energy-producing devices, the plurality of energy-control devices, and the plurality of energy-consuming devices through one or more site networks, wherein the plurality of energy-control devices, and the plurality of energy-consuming devices  registered with a same user account are distributed throughout a plurality of different buildings  (Figure 1, Figure 5, 0065, 0067, supra claim 1);
representing the plurality of energy-producing devices, the plurality of energy-control devices], and the plurality of energy-consuming devices as a plurality of virtual devices on a virtualization layer running on a computing device, supra claim 1, whereinthe energy virtualization layer comprises hypervisor layer for the plurality of virtual devices, supra claim 1, and
directing, by the hypervisor, energy from the energy-producing devices to the energy-consuming devices through the plurality of different building using the plurality of virtual devices according to the information received by the hypervisor layer from the energy-control devices supra claim 1
      

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. (PG/PUB 20140336837) in view over Sanders (PG/PUB 2013/0166081) in view over Warfield (USPN 9361141) in view over Rive et al. (PG/PUB 20160248255) in view over Siravuri (PG/PUB 2017/0161752) in view over Shankar et al. (USPN 8473111).
As per claims 2 and 12, Kiuchi et al. teaches the energy virtualization system of claim 1, wherein the plurality of energy-producing devices, the plurality of energy-control devices, and the plurality of energy consuming devices communicate through one or more site networks according [[to an IP protocol]] 
         Shankar teaches a building control network using IP protocols for interconnected premise equipment (Col 5 lines 36-67)
          Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Shankar (e.g. employing IP protocols to enable device communication), to the teachings of Kiuchi (e.g. providing an energy control network employing multiple devices), would achieve an expected and predictable result via combining said elements using known methods.  Since TCP/IP is a well-known protocol and given a means to communicate between different devices, an improved invention is realized via applying the network communication functionality of Shankar to the interconnected devices of Kiuchi. 

Claims 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. (PG/PUB 20140336837) in view over Sanders (PG/PUB 2013/0166081) in view over Rive et al. (PG/PUB 20160248255)  in view over Siravuri (PG/PUB 2017/0161752) in view over Plaisted et al. (PG/PUB 2010/0245103).
As per claims 3 and 13, Kiuchi et al. he energy virtualization system of claim 1, wherein the energy virtualization system is installed in a [[plurality of sites]] (Figure 1, 3, 5).  Plaisted teaches a commercial building (Figure 1, 0244).  Sanders teaches at least a first site (ABSTRACT)
                Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Plaisted (e.g. providing a virtual representation of residential or commercial buildings), to the teachings of Kiuchi (e.g. providing an energy control network employing multiple devices), to the teachings of Sanders (e.g. providing an additional site), would achieve an expected and predictable result via combining said elements using known methods by duplicating the energy virtualization across multiple sites for enabling the control of distributed site sources.   

       Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. (PG/PUB 2014/0336837) in view over Sanders (PG/PUB 2013/0166081) in view over Warfield (USPN 9361141) in view over Rive et al. (PG/PUB 20160248255) in view over Siravuri (PG/PUB 2017/0161752) in view over Maskalik et al. (PG/PUB 2018/0288136) in view over PHUAH (PG/PUB 20110149720)
As per claims 4 and 14, Kiuchi et al. teaches the energy virtualization system of claim 1, wherein the energy virtualization system comprises [[a virtualization service provider that controls and monitors the one or more physical interface gateways across the plurality of sites]] (Figure 1, 3, 5, 0003).  Kiuchi teaches wherein a power management system is installed in a home (0003)
                           Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Kiuchi (e.g. providing a virtual representation of residential or commercial buildings), to the teachings of Kiuchi (e.g. providing an energy control network employing multiple devices), would achieve an expected and predictable result via combining said elements using known methods.
      Maskalik teaches a virtualization service provider (Figure 2- 132) that controls and [[monitors]] the one or more physical interface gateways across the plurality of sites (ABSTRACT, Figure 2, 0035).  PHUSAH teaches a pertinent function of monitoring a gateway (ABSTRACT, Figure 3)
             Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art adapting the virtualization system, as per Kiuchi as modified by Sanders, to integrate the hybrid cloud manager of the virtualization manager for controlling a gateway, as per Maskalik, and adapting the hybrid manager to integrate the pertinent monitoring functions of PHUSAH, would achieve an expected and predictable result of monitoring and controlling the gateway of Kiuchi as modified by Sanders.  Since controlling and monitoring a gateway via a virtualization manager.  Kiuchi, as modified by Sanders, teaches receiving commands at a site gateway for controlling virtualized devices (ABSTRACT).  Maskalik in view over PHUSAH teaches a means for monitoring and controlling a gateway associated with a virtualization manager.  Whether these functions are integral or separate to the virtualization system, an expected and predictable result is realized via combining said elements using known methods to regulate gateways as well as optimize gateway performance through status monitoring.

Claims 5 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. (PG/PUB 20140336837) in view over Sanders (PG/PUB 2013/0166081) in view over Warfield (USPN 9361141) in view over Rive et al. (PG/PUB 20160248255)  in view over Siravuri (PG/PUB 2017/0161752) in view over Gale et al. (PG/PUB 2016/0129801) 
As per claims 5 and 15, Kiuchi et al. teaches the energy virtualization system of claim 1, wherein the plurality of energy-consuming devices [[comprises an electric vehicle]] 
        Gale et al. teaches an energy-consuming device comprising an electric vehicle (ABSTRACT)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Kiuchi et al. (e.g. controlling supply and consumption via an energy management system), to the teachings of Gale et al. (e.g. controlling the supply of energy to an electric vehicle), would achieve an expected and predictable result via combining elements using known methods. Since energy management systems are expandable to encompass additional loads, including but not limited to battery based vehicles, an improved invention is realized via including battery based vehicles for providing regulation and/or facilitating user transportation.

Claims 6-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. (PG/PUB 20140336837) in view over Sanders (PG/PUB 2013/0166081) in view over Warfield (USPN 9361141) in view over Rive et al. (PG/PUB 20160248255) in view over Siravuri (PG/PUB 2017/0161752)  in view over Solomon (PG/PUB 2010/0315197) in view over Gale et al. (PG/PUB 2016/0129801)
As per claims 6 and 16, Kiuchi et al. teaches the energy virtualization system of claim 1 but does not expressly teach the energy virtualization layer limitations as described below. Solomon et al. in view over Gale et al.  teaches:
receive an indication that a new device has been connected [[to the one or more physical interface gateway]] (Solomon et al., ABSTRACT, Figure 1, Figure 3A, Figure 3B, Figure 5);    
determine whether the new device is authorized (Figure 3A, Figure 3B, Figure 5);  
receive information associated with a profile from the new device (Gale, Figure 2, 0016); and 
interface with the new device according to the profile (Gale, Figure 2, 0016)

Kiuchi, as modified by Chen, teaches virtualization interface comprising a physical gateway (Figure 1, “ems”).  Sanders teaches a physical interface gateway (Figure 1)
       Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art adapting the EMS of the virtualization layer, as per Kiuchi, to integrate the pertinent function of Solomon et al. (e.g. determining vehicle authorization based upon an indication of a new vehicle connection), and integrating the pertinent function of Gale (e.g. interfacing with the new vehicle based upon an associated vehicle profile), would achieve an expected and predictable result of charging an authorized vehicle in accordance with vehicle profile data (e.g. voltage and/or current requirements associated with charging station voltage and/or current capacity).  Since regulating the power flow of authorized, connected vehicles optimizes security and power flow, an improved invention is realized. 
   Alternatively, before the effective filing date of the claimed invention, one of ordinary skill in the art integrating the pertinent discovery, authorization, and interface functions into the virtualization layer of the gateway, would achieve an expected and predictable result of controlling the connected physical device in accordance with virtualized functions.  Sanders teaches the virtualization layer for controlling and receiving physical device state information (0085).  One of ordinary skill in the art adapting the received status to comprise vehicle profile data as well as incorporating the authorization, detection, and interface function into the virtualized device, would achieve an expected and predictable result of providing a virtual vehicle device configured with the functionality of discovering a vehicle connection, perform authorization, and enable energy exchange based upon vehicle profiles. 
As per claims 7 and 17, Kiuchi, as modified by Gale, teaches the energy virtualization system of claim 6, wherein the profile comprises an operating current and voltage for the new device (Gale, 0016)
As per claims 8 and 18 , Kiuchi et al., as modified by Gale and Sanders, teaches the energy virtualization system of claim 7, wherein the operating current and voltage for the new device are supplied by the new device to the energy virtualization system (Figure 1, 0016 e.g., an adapted EMS configured to receive vehicle profile comprising at least voltage and current.  As modified, a virtualization comprising a vehicle virtual device adapted to receive status data from the physical device, wherein the status data has been modified to include vehicle state data including but not limited to current and voltage)
As per claim 9 , Kiuchi et al., as modified by Gale, teaches the energy virtualization system of claim 7, wherein the operating current and voltage for the new device are provided to the new device from the energy virtualization system (Gale, 0016 e.g. the charging stations providing the current voltage and current to the vehicle in accordance with the provided vehicle profile.  It is noted the source of the information is from the system juxtaposed to the virtualization layer)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117